DETAILED ACTION
Claims 1, 6-15, and 17-20 were rejected in the Office Action mailed 10/07/2020. 
Applicant filed an amendment, amended claims 1 and 17-18, and added new claims 21-26 on 02/08/2021. 
Claims 1, 6-15, and 17-26 are pending. 
Claims 1, 6-15, and 17-26 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the “nonwoven flame barrier further comprising a reinforcing layer of a fiberglass mat or fiberglass scrim” in lines 1-2. Claim 7 depends on claim 1 which recites “a nonwoven flame barrier consisting of a single layer of an intimate blend of fibers comprising oxidized polyacrylonitrile fibers and silica fibers” in lines 1-3. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). Therefore, it is unclear how the nonwoven flame barrier consists of a single layer of an intimate blend of fibers and further comprises a reinforcing layer of a fiberglass mat or fiberglass scrim. The use of the transitional phrase “consisting of” excludes the presence of the reinforcing layer. The Examiner will interpret “consisting of” in claim 1 as meaning “comprising”. 
Claim 8 recites the “nonwoven flame barrier further comprising an outer laminar material” in lines 1-2. Claim 7 depends on claim 1 which recites “a nonwoven flame barrier consisting of a single layer of an intimate blend of fibers comprising oxidized polyacrylonitrile fibers and silica fibers” in lines 1-3. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). Therefore, it is unclear how the nonwoven flame barrier consists of a single layer of an intimate blend of fibers and further comprises outer laminar material. The use of the transitional phrase “consisting of” excludes the presence of the outer laminar material. The Examiner will interpret “con0sisting of” in claim 1 as meaning “comprising”. 
Regarding dependent claims 9-12, these claims do not remedy the deficiencies of parent claim 8 noted above, and are rejected for the same rationale.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 7-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 7 and 8 depend from claim 1. Claim 1 recites “a nonwoven flame barrier consisting of a single layer of an intimate blend of fibers comprising oxidized polyacrylonitrile fibers and silica fibers” in lines 1-3. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). Claim 7 requires the nonwoven flame barrier further comprises a reinforcing layer and claim 8 requires the nonwoven flame barrier further comprises an outer laminar material. Given claims 7 and 8 depend from claim 1 and given claim 1 recites the transitional phrase “consisting of”, claims 7 and 8 are in improper dependent form for failing to limit the subject matter of the claim upon which it depends. 
Regarding dependent claims 9-12, these claims do not remedy the deficiencies of parent claim 8 noted above, and are rejected for the same rationale.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Handermann (US 2014/0248814) in view of Hope et al. (US 2006/0116043) (Hope).
Regarding claim 1
Handermann teaches a composite flame barrier including a nonwoven fiber sheet including flame resistant fibers of oxidized polyacrylonitrile (i.e., a nonwoven flame barrier consisting of a single layer as shown in FIG. 1) (Handermann, abstract; [0006]; [0029]; [0034-0036]; FIG. 1).  
In view of FIG. 1 and the disclosure of paragraph [0034-0036] of Handermann, it is clear the composite flame barrier consists of a single fabric layer that is nonwoven and made of 100% by weight of oxidized polyacrylonitrile fibers. 

However, Handermann does not explicitly teach the presence of silica fibers. 
With respect to the difference, Hope teaches a flame retardant or flame resistant fiber blend, as well as a barrier fabric manufactured from a blend of fibers, comprising amorphous silica fibers and at least one flame retardant or flame resistant fiber (Hope, abstract). 
Hope teaches the selection of the flame retardant or flame resistant fiber is not limited so long as the one or more are combined with amorphous silica fibers (Hope, [0067]). 
As Hope expressly teaches fiber blends comprising amorphous silica show improved char strength when formed into non-woven fabric, compared to non-woven fabric not containing amorphous silica as well as improved strength to weight ratio when formed into a non-woven fabric, compared to non-woven fabric containing conventional fibers used to improve char strength, such as para aramid fibers and melamine fibers (Hope, [0019]). 
As Hope expressly teaches the silica fibers are substantially amorphous in order to ensure the silica fibers are free of health problems (Hope, [0021]).

Hope and Handermann are analogous art as they are drawn to a flame barrier fabric comprising flame resistant fibers. 
In light of the motivation of using amorphous silica fibers as provided by Hope, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate amorphous silica fibers in the non-woven flame barrier of Handermann, in order to improve char strength of the non-woven barrier fabric, and provide improved strength to weight ratio, low cost, white color without the addition of pigments with respect to conventional materials used to improve char strength, i.e., aramids and melamines, and ensure the silica fibers are free of producing health problems, and thereby arrive at the claimed invention.

While Handermann in view of Hope teaches a composite flame barrier as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. flame barrier, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 6
Handermann further teaches the nonwoven textile layer comprises high temperature reinforcing fibers chosen from among glass fiber, mineral fiber, ceramic fiber, carbon fiber, stainless steel fiber, and combinations thereof (Handermann, [0008]; [0037]). 

Regarding claim 7
Handermann further teaches the composite flame barrier may include a reinforcing layer such as a fiberglass scrim (Handermann, [0039]; FIG. 3). 

Regarding claims 8-12
Handermann further teaches the composite flame barrier may include an outer laminate layer, wherein the outer laminate layer may be a coated paper, a polymeric film, or a metallic film, wherein the polymeric film includes polyesters, polyethylenes, polypropylenes, polyvinyl chloride, polyvinyl alcohols, and combinations thereof (Handermann, [0038]; FIG. 2).

Regarding claim 13

With respect to the difference, Hope teaches barrier fabrics manufacture from a blend of fibers comprising amorphous silica fibers and at least one flame resistant fiber (Hope, abstract; [0017]). 
Hope teaches the nonwoven fabric is made by mechanically interlocking the fibers of the web, wherein the mechanical interlocking is preferably achieved through needlepunching (Hope, [0042]). 
Hope and Handermann in view of Hope are analogous art as they are drawn to a flame barrier fabric comprising flame resistant fibers. 
In light of the disclosure of Hope, it therefore would have been obvious to one of ordinary skill in the art to use a needlepunching process to form the fabric layer of Handermann in view of Hope, in order to form a fabric layer with predictable success, as Hope teaches needlepunching is a preferable method in mechanically interlocking amorphous silica fibers and flame resistant fibers of a web to form a nonwoven fabric, and thereby arrive at the claimed invention. 

Regarding claim 14
The recitation in the claims that the nonwoven flame barrier provides for “a roofing assembly” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such 
Given that the structure and material of the composite flame barrier of Handermann in view of Hope is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the composite flame barrier of Handermann in view of Hope would be capable of performing the intended use, i.e. a roofing assembly, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

In addition, given that the structure and material of the composite flame barrier of Handermann in view of Hope is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the composite flame barrier of the Handermann in view of Hope would intrinsically have a Class A rating for a roofing assembly when tested according to ASTM E-108, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 15 
Handermann further teaches the composite flame barrier has a fire rating of 1 hr, 1.5hr, 2hr, 2.5hr, 3hr and 4hr when tested according to ASTM E-119 (Handermann, [0020]; claim 33). 

Given that the Handermann in view of Hope discloses a composite flame barrier possessing a fire rating of 1 hr, 1.5 hr, 2 hr, 2.5 hr, 3 hr, and 5 hr when tested according to ASTM E-119 as presently claimed, it is clear that the composite flame barrier of Handermann in view of Hope would be capable of performing the intended use, i.e. a wall assembly, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Handermann (US 2014/0248814) in view of Hope et al. (US 2006/0116043) (Hope), as applied in claim 1, and further in view of Sabourin et al. (US 2010/0261397) (Sabourin).   
Regarding claim 13
Handermann in view of Hope teaches all of the limitation of claim 1 above. Handermann teaches the fiber sheet material is a fabric layer that is nonwoven (Handermann, [0034-0036]; FIG. 2). Handermann teaches further embodiments where the composite flame barrier is made by forming two needlepunched nonwoven felts of oxidized polyacrylonitrile staple fibers (Handermann, [0056]). However, Handermann does not explicitly teach the fabric layer of the fiber sheet material is mechanically bonded by needlepuncihng, quilting or stitchbonding. 

As Sabourin expressly teaches, needle punching lowers the loft and increases the strength of the fabric (Sabourin, [0014]). 
Sabourin and Handermann in view of Hope are analogous art as they are both drawn to fire resistant fabrics or barriers. 
In light of the motivation of forming a fabric using a needlepunching process as provided by Sabourin, it therefore would have been obvious to one of ordinary skill in the art to use needlepunching to form the fabric layer of Handermann in view of Hope, in order to lower the loft and increase the strength of the fabric layer, and thereby arrive at the claimed invention. 

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Handermann (US 2014/0248814) in view of Hope et al. (US 2006/0116043) (Hope), as applied in claim 1 above, and further in view of Bazshushtari et al. (US 5,609,707) (Bazshushtari). 
Regarding claims 17 and 21
Handermann in view of Hope teaches all of the limitation of claim 1 above, however does not explicitly teach the presence of regenerated oxidized polyacrylonitrile fibers. 
With respect to the difference, Bazshushtari teaches a web formed of blends of recycled and virgin OPF (i.e., oxidized polyacrylonitrile, herein referred to as PAN, fibers) (Bazshushtari, col.6 lines 33-34). 
As Bazshushtari expressly teaches, airlaid webs formed of blends of recycled and virgin OPF are believed to be easier to form than when 100% recycled fiber is employed because virgin fiber facilitates mechanically bonding of the fibers to one another due to its greater mean fiber length and the presence of crimp, if any (i.e., needlepunching; see col.4 lines 30-31, col.6 
Bazshushtari in view of Handermann in view of Hope are drawn to analogous art as they are both drawn to non-woven fabrics formed of oxidized polyacrylonitrile fibers. 
In light of the motivation of using a blend of recycled and virgin oxidized PAN fibers as disclosed by Bazshushtari, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a blend of recycled and virgin oxidized PAN fibers in the composite flame barrier of Handermann in view of Hope, in order to form the nonwoven textile layers easily, wherein the virgin fiber facilitates mechanically bonding of the fibers to one another due to its greater mean fiber length and the presence of crimp, if any, to reduce the amount of expensive virgin oxidized PAN fibers needed, and reduce waste, and thereby arrive the claimed invention. 

Given Handermann in view of Hope and Bazshushtari teaches the presence of oxidized polyacrylonitrile fibers, regenerated polyacrylonitrile fibers, and amorphous silica fibers in the fabric layer and does not require any additional fibers, it is clear the fabric layer of Handeramnn in view of Hope and Bazshushtari consists essentially of an intimate blend of virgin oxidized polyacrylonitrile fibres, regenerated oxidized polyacrylonitrile fibers, and silica fibers. 

Regarding claim 18
Handermann further teaches the fiber sheet material of the composite flame barrier further includes high temperature reinforcing fibers chosen from among glass fiber, mineral fiber, ceramic fibers, carbon fiber, stainless steel fiber, and combinations thereof in order to impart additional mechanical strength (Handermann, [0008]; [0037]). 

Regarding claim 19 
Handermann further teaches the composite flame barrier includes a reinforcing layer overlying or underling fiber sheet material 12, wherein the reinforcing layer is a high strength fiberglass scrim (Handermann, [0039]; FIG. 3). Therefore, Handermann teaches the non-woven flame barrier (i.e., fiber sheet material 12) is combined with a reinforcing layer 18. 

Regarding claim 20 
Handermann further teaches the composite flame barrier includes an outer laminar layer overlying or underlying fiber sheet material 12 (Handermann, [0038]; FIG. 2). Therefore, Handermann teaches the non-woven flame barrier (i.e., fiber sheet material 12) is combined with an outer laminar layer 20. 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Handermann (US 2014/0248814) in view of Hope et al. (US 2006/0116043) (Hope).
Regarding claims 22-23
Handermann teaches a composite flame barrier including a nonwoven fiber sheet including flame resistant fibers of oxidized polyacrylonitrile (i.e., a single layer comprising flame resistant fibers consisting of 100% oxidized polyacrylonitrile fibers as shown in FIG. 1) (Handermann, abstract; [0006]; [0029]; [0034-0036]; FIG. 1).  
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. 
Further, the burden is on the applicant to show that additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.


However, Handermann does not explicitly teach the presence of silica fibers. 
With respect to the difference, Hope teaches a flame retardant or flame resistant fiber blend, as well as a barrier fabric manufactured from a blend of fibers, comprising amorphous silica fibers and at least one flame retardant or flame resistant fiber (Hope, abstract). 
Hope teaches the selection of the flame retardant or flame resistant fiber is not limited so long as the one or more are combined with amorphous silica fibers (Hope, [0067]). 
As Hope expressly teaches fiber blends comprising amorphous silica show improved char strength when formed into non-woven fabric, compared to non-woven fabric not containing amorphous silica as well as improved strength to weight ratio when formed into a non-woven fabric, compared to non-woven fabric containing conventional fibers used to improve char strength, such as para aramid fibers and melamine fibers (Hope, [0019]). 
As Hope expressly teaches the silica fibers are substantially amorphous in order to ensure the silica fibers are free of health problems (Hope, [0021]).
As Hope expressly teaches non-woven fabrics comprising amorphous silica not only show improved char strength compared to fabrics without amorphous silica, they are also a low cost alternative to conventional materials, such as para-aramid and melamine, as well non-woven fabric comprising amorphous silica is white without the addition of pigments, unlike fabrics comprising aramids and melamines (Hope, [0060]). 
Hope and Handermann are analogous art as they are drawn to a flame barrier fabric comprising flame resistant fibers. 
In light of the motivation of using amorphous silica fibers as provided by Hope, it therefore would have been obvious to one of ordinary skill in the art before the effective filing 

Give Handermann in view of Hopes teaches the presence of oxidized polyacrylonitrile fibers and amorphous silica fibers in the fabric layer and does not require any additional fibers, it is clear the fabric layer of Handermann in view of Hope consists of oxidized polyacrylonitrile fibers and silica fibers. 

While Handermann in view of Hope teaches a composite flame barrier as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. flame barrier, recited in the present claims does not result in a structural difference between the .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Handermann (US 2014/0248814) in view of Hope et al. (US 2006/0116043) (Hope), as applied in claim 22 above, and further in view of  Bazshushtari et al. (US 5,609,707) (Bazshushtari). 
Regarding claim 24
Handermann in view of Hope teaches all of the limitation of claim 22 above, however does not explicitly teach the presence of regenerated oxidized polyacrylonitrile fibers. 
With respect to the difference, Bazshushtari teaches a web formed of blends of recycled and virgin OPF (i.e., oxidized polyacrylonitrile, herein referred to as PAN, fibers) (Bazshushtari, col.6 lines 33-34). 
As Bazshushtari expressly teaches, airlaid webs formed of blends of recycled and virgin OPF are believed to be easier to form than when 100% recycled fiber is employed because virgin fiber facilitates mechanically bonding of the fibers to one another due to its greater mean fiber length and the presence of crimp, if any (i.e., needlepunching; see col.4 lines 30-31, col.6 lines 26-27), a blend of recycled and virgin OPF reduces the amount of expensive virgin OPF needed (col.2 lines 54-60; col.3 lines 39-43) and reduces waste (col.1 lines 65-67; col.2 lines 61-65). 
Bazshushtari and Handermann in view of Hope are drawn to analogous art as they are both drawn to non-woven fabrics formed of oxidized polyacrylonitrile fibers. 
In light of the motivation of using a blend of recycled and virgin oxidized PAN fibers as disclosed by Bazshushtari, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a blend of recycled and virgin oxidized PAN fibers in the composite flame barrier of Handermann in view of Hope, in order to form the . 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Handermann (US 2014/0248814) in view of Hope et al. (US 2006/0116043) (Hope).
Regarding claim 25
Handermann teaches a composite flame barrier including a nonwoven fiber sheet including flame resistant fibers of oxidized polyacrylonitrile (i.e., a single layer comprising flame resistant fibers consisting of 100% oxidized polyacrylonitrile fibers as shown in FIG. 1) (Handermann, abstract; [0006]; [0029]; [0034-0036]; FIG. 1).  
In view of FIG. 1 and the disclosure of paragraph [0034-0036] of Handermann, it is clear the composite flame barrier consists of a single fabric layer that is nonwoven and made of 100% by weight of oxidized polyacrylonitrile fibers. 

However, Handermann does not explicitly teach the presence of silica fibers. 
With respect to the difference, Hope teaches a flame retardant or flame resistant fiber blend, as well as a barrier fabric manufactured from a blend of fibers, comprising amorphous silica fibers and at least one flame retardant or flame resistant fiber (Hope, abstract). 
Hope teaches the selection of the flame retardant or flame resistant fiber is not limited so long as the one or more are combined with amorphous silica fibers (Hope, [0067]). 
As Hope expressly teaches fiber blends comprising amorphous silica show improved char strength when formed into non-woven fabric, compared to non-woven fabric not containing amorphous silica as well as improved strength to weight ratio when formed into a non-woven 
As Hope expressly teaches the silica fibers are substantially amorphous in order to ensure the silica fibers are free of health problems (Hope, [0021]).
As Hope expressly teaches non-woven fabrics comprising amorphous silica not only show improved char strength compared to fabrics without amorphous silica, they are also a low cost alternative to conventional materials, such as para-aramid and melamine, as well non-woven fabric comprising amorphous silica is white without the addition of pigments, unlike fabrics comprising aramids and melamines (Hope, [0060]). 
Hope and Handermann are analogous art as they are drawn to a flame barrier fabric comprising flame resistant fibers. 
In light of the motivation of using amorphous silica fibers as provided by Hope, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate amorphous silica fibers in the non-woven flame barrier of Handermann, in order to improve char strength of the non-woven barrier fabric, and provide improved strength to weight ratio, low cost, white color without the addition of pigments with respect to conventional materials used to improve char strength, i.e., aramids and melamines, and ensure the silica fibers are free of producing health problems, and thereby arrive at the claimed invention.

Give Handermann in view of Hopes teaches the presence of oxidized polyacrylonitrile fibers and amorphous silica fibers in the fabric layer and does not require any additional fibers, it is clear the fabric layer of Handermann in view of Hope consists of oxidized polyacrylonitrile fibers and silica fibers. 


It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. flame barrier, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Handermann (US 2014/0248814) in view of Hope et al. (US 2006/0116043) (Hope), as applied in claim 25 above, and further in view of  Bazshushtari et al. (US 5,609,707) (Bazshushtari). 
Regarding claim 26
Handermann in view of Hope teaches all of the limitation of claim 25 above, however does not explicitly teach the presence of regenerated oxidized polyacrylonitrile fibers. 

As Bazshushtari expressly teaches, airlaid webs formed of blends of recycled and virgin OPF are believed to be easier to form than when 100% recycled fiber is employed because virgin fiber facilitates mechanically bonding of the fibers to one another due to its greater mean fiber length and the presence of crimp, if any (i.e., needlepunching; see col.4 lines 30-31, col.6 lines 26-27), a blend of recycled and virgin OPF reduces the amount of expensive virgin OPF needed (col.2 lines 54-60; col.3 lines 39-43) and reduces waste (col.1 lines 65-67; col.2 lines 61-65). 
Bazshushtari and Handermann in view of Hope are drawn to analogous art as they are both drawn to non-woven fabrics formed of oxidized polyacrylonitrile fibers. 
In light of the motivation of using a blend of recycled and virgin oxidized PAN fibers as disclosed by Bazshushtari, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a blend of recycled and virgin oxidized PAN fibers in the composite flame barrier of Handermann in view of Hope, in order to form the nonwoven textile layers easily, wherein the virgin fiber facilitates mechanically bonding of the fibers to one another due to its greater mean fiber length and the presence of crimp, if any, to reduce the amount of expensive virgin oxidized PAN fibers needed, and reduce waste, and thereby arrive the claimed invention. 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Handermann et al. (US 2015/0151510) (Handermann) in view of Hope et al. (US 2006/0116043) (Hope).
Regarding claims 22-23


    PNG
    media_image1.png
    452
    519
    media_image1.png
    Greyscale

Given Handermann teaches the nonwoven textile layers are made of 100% by weight of oxidized polyacrylonitrile (OPAN) fibers (Handermann, [0046]), it is clear the nonwoven flame barrier comprising flame resistant fibers consists of oxidized polyacrylonitrile fibers. 
The composite flame barrier of Handermann is shown in FIG. 2 of Handermann above.  It is the Examiner’s opinion the composite flame barrier may be interpreted in three ways to meet the claimed “single layer”. First, the first nonwoven textile 12 of Handermann corresponds to the single layer. Claim 1 recites the open-ended transitional phrase “comprising”, therefore the claim does not exclude additional layers. Secondly, the second nonwoven textile 14 of Handermann corresponds to the single layer. Thirdly, given Handermann teaches the layers of the composite flame barrier are needled together to interlock the fibers in the nonwoven layers 
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. the second nonwoven textile layer 14 and/or single active chemical layer 18, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

	However, Handermann does not explicitly disclose the presence of silica fibers.  
With respect to the difference, Hope teaches a flame retardant or flame resistant fiber blend, as well as a barrier fabric manufactured from a blend of fibers, comprising amorphous silica fibers and at least one flame retardant or flame resistant fiber (Hope, abstract). 
Hope teaches the selection of the flame retardant or flame resistant fiber is not limited so long as the one or more are combined with amorphous silica fibers (Hope, [0067]). 
As Hope expressly teaches fiber blends comprising amorphous silica show improved char strength when formed into non-woven fabric, compared to non-woven fabric not containing amorphous silica as well as improved strength to weight ratio when formed into a non-woven fabric, compared to non-woven fabric containing conventional fibers used to improve char strength, such as para aramid fibers and melamine fibers (Hope, [0019]). 

As Hope expressly teaches non-woven fabrics comprising amorphous silica not only show improved char strength compared to fabrics without amorphous silica, they are also a low cost alternative to conventional materials, such as para-aramid and melamine, as well non-woven fabric comprising amorphous silica is white without the addition of pigments, unlike fabrics comprising aramids and melamines (Hope, [0060]). 
Hope and Handermann are analogous art as they are drawn to a flame barrier fabric comprising flame resistant fibers. 
In light of the motivation of using amorphous silica fibers provided by Hope, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate amorphous silica fibers in the blend of fibers of the non-woven flame barrier of Handermann, in order to improve char strength of the non-woven barrier fabric, and provide improved strength to weight ratio, low cost, white color without the addition of pigments with respect to conventional materials used to improve char strength, i.e., aramids and melamines, and ensure the silica fibers are free of producing health problems, and thereby arrive at the claimed invention.

Give Handermann in view of Hopes teaches the presence of oxidized polyacrylonitrile fibers and amorphous silica fibers in the fabric layer and does not require any additional fibers, it is clear the fabric layer of Handermann in view of Hope consists of oxidized polyacrylonitrile fibers and silica fibers. 

While Handermann in view of Hope teaches a composite flame barrier as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. flame barrier, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Handermann et al. (US 2015/0151510) (Handermann) in view of Hope et al. (US 2006/0116043) (Hope), as applied in claim 22 above, and further in view of  Bazshushtari et al. (US 5,609,707) (Bazshushtari). 
Regarding claim 24
Handermann in view of Hope teaches all of the limitation of claim 22 above, however does not explicitly teach the presence of regenerated oxidized polyacrylonitrile fibers. 
With respect to the difference, Bazshushtari teaches a web formed of blends of recycled and virgin OPF (i.e., oxidized polyacrylonitrile, herein referred to as PAN, fibers) (Bazshushtari, col.6 lines 33-34). 

Bazshushtari and Handermann in view of Hope are drawn to analogous art as they are both drawn to non-woven fabrics formed of oxidized polyacrylonitrile fibers. 
In light of the motivation of using a blend of recycled and virgin oxidized PAN fibers as disclosed by Bazshushtari, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a blend of recycled and virgin oxidized PAN fibers in the composite flame barrier of Handermann in view of Hope, in order to form the nonwoven textile layers easily, wherein the virgin fiber facilitates mechanically bonding of the fibers to one another due to its greater mean fiber length and the presence of crimp, if any, to reduce the amount of expensive virgin oxidized PAN fibers needed, and reduce waste, and thereby arrive the claimed invention. 

Response to Arguments
In view of the amendment to claim 17, the previous 35 U.S.C. 112(b) rejections are withdrawn. However, the amendment to claim 1 necessitates a new set of 35 U.S.C. 112(b) rejections as set forth above. 

In view of the amendment to claim 1 and the arguments on page 5-6 of the remarks filed 02/08/2021, it is agreed the previous rejection over Handermann et al. (US 2015/0151510) in view of Bazshushtari et al. (US 5,609,707) and Hope et al. (US 2006/0116043) would not meet 
The previous rejection over Handermann et al. (US 2014/0248814) in view of Bazshushtari et al. (US 5,609,707) and Hope et al. (US 2006/0116043) still meets the presently claimed. Therefore, it is substantially maintained. Any modification to the rejection is in response to the amendment. 

Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Applicant notes that claim 1, as amended, recites that the flame barrier consists of a single layer, as do new claims 22 and 25.”

Remarks, pg. 5
The Examiner respectfully traverses as follows:
Claim 22 recites, “A nonwoven flame barrier comprising a single layer of an intimate blend of fibers consisting of oxidized polyacrylonitrile fibers and silica fibers” in lines 1-2. Therefore, claim 22 does not exclude the possibility of additional layers. The fact remains Handermann ‘510 teaches the presence of a single layer, and therefore reads on claim 22. 
	
	
Applicants further argue:
“Claim 21 of Handermann '814 is exemplary:
21. A composite flame barrier comprising: at least two needlepunched nonwoven felts comprising oxidized polyacrylonitrile flame resistant fibers, each needlepunched nonwoven felt having an inner major surface and an outer major surface; and

Handermann '814 thus does not disclose the single layer flame barrier as recited in claim 1.“

Remarks, pg. 7
The Examiner respectfully traverses as follows:
Firstly, Applicant has pointed to a specific embodiment taught by Handermann ‘814. It is noted this embodiment is not relied upon to meet the claims. Furthermore “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Secondly, the fact remains Handermann ‘814 teaches a composite flame barrier including a nonwoven fiber sheet including flame resistant fibers of oxidized polyacrylonitrile (i.e., a single layer comprising flame resistant fibers consisting of 100% oxidized polyacrylonitrile fibers as shown in FIG. 1) (Handermann, abstract; [0006]; [0029]; [0034-0036]; FIG. 1).  
In view of FIG. 1 and the disclosure of paragraph [0034-0036] of Handermann, it is clear the composite flame barrier consists of a single fabric layer that is nonwoven and made of 100% by weight of oxidized polyacrylonitrile fibers. 
	
	
Applicants further argue:
“None of the applied references discloses a single layer flame barrier in which the single layer consists of oxidized polyacrylonitrile fibers and silica fibers”

Remarks, pg. 8
The Examiner respectfully traverses as follows:
Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, as discussed above, the fact remains Handermann ‘814 teaches a composite flame barrier including a nonwoven fiber sheet including flame resistant fibers of oxidized polyacrylonitrile (i.e., a single layer comprising flame resistant fibers consisting of 100% oxidized polyacrylonitrile fibers as shown in FIG. 1) (Handermann, abstract; [0006]; [0029]; [0034-0036]; FIG. 1).  
In view of FIG. 1 and the disclosure of paragraph [0034-0036] of Handermann, it is clear the composite flame barrier consists of a single fabric layer that is nonwoven and made of 100% by weight of oxidized polyacrylonitrile fibers. 
Hope teaches a flame retardant or flame resistant fiber blend comprising amorphous silica fibers and at least one flame retardant or flame resistant fiber (Hope, abstract). Given Hope is analogous art and provides proper motivation to incorporate amorphous silica fibers in the fabric layer of Handermann, as discussed in the Office Action above, and given Handermann in view of Hope does not require the presence of any additional fibers, it is clear Handermann in view of Hope teaches a composite flame barrier consisting of a single fabric layer consisting of oxidized polyacrylonitrile fiber and amorphous silica fibers. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789